Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 1 of 8




                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLORIDA

                                              Case No. 19-CV-21719-BLOOM/Louis


    JORGE MARTINEZ
         Plaintiff,

    v.

    JVA ENGINEERING CONTRACT, INC.,
    A Florida Profit Corporation
    And JOSE ALVAREZ, individually
           Defendants.
    _______________________________/

                         DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

             Defendants, JVA Engineering Contract, Inc., a Florida Profit Corporation, and Jose

  Alvarez, individually, answers the Plaintiff’s Complaint as follows:

             1.          Defendants admit that Plaintiff seeks damages in excess of $15,000 but deny that

  Plaintiff is entitled to any recovery, and further assert that if Plaintiff is entitled to any form of

  recovery, it is less than $15,000.

             2.          Paragraph 2 of the Complaint is admitted.

             3.          Defendants lack sufficient information to admit or deny the allegations in paragraph

  3 of the Complaint, and all such allegations are therefore denied.

             4.          The Defendants admit paragraph 4 of the Complaint.

             5.          The Defendants admit paragraph 5 of the Complaint.

             6.          The Defendants admit paragraph 6 of the Complaint.

             7.          Defendants admit that Plaintiff seeks the various remedies enumerated in paragraph

  7, but deny that Plaintiff is entitled to any relief.

             8.          Defendants lack sufficient information to admit or deny the allegations in paragraph

  8 of the Complaint, and all such allegations are therefore denied.
                                                                 Page 1
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 2 of 8




             9.          The Defendants admit paragraph 9 of the Complaint.

             10.         The Defendants deny paragraph 10 of the Complaint as phrased.

             11.         The Defendants admit paragraph 11 of the Complaint.

             12.         Paragraph 12 of the Complaint is denied.

             13.         Paragraph 13 of the Complaint is denied.

             14.         Paragraph 14 of the Complaint is denied.

             15.         Paragraph 15 of the Complaint is denied.

             16.         Paragraph 16 of the Complaint is denied.

             17.         Paragraph 17 of the Complaint is denied.

             18.         Paragraph 18 of the Complaint is denied.

                  Count I: Breach of Agreement Against JVA Engineering Contractor, Inc.

             19.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             20.         Paragraph 20 of the Complaint is denied.

             21.         Paragraph 21 of the Complaint is denied.

                   Count II: Quantum Meruit Against JVA Engineering Contractor, Inc.

             22.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             23.         The Defendants admit paragraph 23 of the Complaint.

             24.         The Defendants admit paragraph 24 of the Complaint.

             25.         The Defendants admit paragraph 25 of the Complaint.

             26.         Paragraph 26 of the Complaint is denied.

             27.         Defendants deny that the Plaintiff is entitled to the remedies specified in paragraph

  27.

                                                                      Page 2
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 3 of 8




                  Count III: Unjust Enrichment against JVA Engineering Contractor Inc.

             28.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             29.         The Defendants admit paragraph 29 of the Complaint.

             30.         The Defendants admit paragraph 30 of the Complaint.

             31.         The Defendants admit paragraph 31 of the Complaint.

             32.         Paragraph 32 of the Complaint is denied.

             33.         Defendants deny that the Plaintiff is entitled to the remedy specified in paragraph

  33.

                                 Count IV: Wage & Hour Federal Statutory Violation
                                     Against JVA Engineering Contractor, Inc.

             34.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             35.         Paragraph 35 of the Complaint is Plaintiff’s statement of statutory law and no

  response is needed. To the extent any response is required, the Defendants deny paragraph 35 of

  the Complaint.

             36.         The Defendants admit paragraph 36 of the Complaint.

             37.         Paragraph 37 of the Complaint is denied as phrased.

             38.         The Defendants admit paragraph 38 of the Complaint.

             39.         The Defendants admit paragraph 39 of the Complaint.

             40.         The Defendants admit that the Plaintiff seeks the items specified in paragraph 40

  of the Complaint but deny that there are any unpaid wages owed to Plaintiff.

             41.         Paragraph 41 of the Complaint is denied.

             42.         Paragraph 42 of the Complaint is denied.

             43.         Paragraph 43 of the Complaint is denied.
                                                                      Page 3
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 4 of 8




             Count V: Wage & Hour Federal Statutory Violation Against Jose M. Alvarez.

             44.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             45.         The Defendants admit paragraph 45 of the Complaint.

             46.         Paragraph 46 of the Complaint is Plaintiff’s statement of statutory law and no

  response is needed. To the extent any response is required, the Defendants deny paragraph 46 of

  the Complaint.

             47.         Paragraph 47 of the Complaint is denied as phrased.

             48.         Paragraph 48 of the Complaint is denied.

           Count VI: FLSA Retaliation Violation against JVA Engineering Contractor, Inc.

             49.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             50.         Paragraph 50 of the Complaint is Plaintiff’s statement of Florida law and no

  response is needed. To the extent any response is required, the Defendants deny paragraph 50 of

  the Complaint.

             51.         Paragraph 51 of the Complaint is denied.

             52.         Paragraph 52 of the Complaint is denied.

             53.         Paragraph 53 of the Complaint is denied.

                        Count VII: FLSA Retaliation Violation Against Jose M. Alvarez

             54.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             55.         Paragraph 55 of the Complaint is Plaintiff’s statement of Florida law and no

  response is needed. To the extent any response is required, the Defendants deny paragraph 55 of

  the Complaint.

                                                                      Page 4
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 5 of 8




             56.         Paragraph 56 of the Complaint is denied.

             57.         Paragraph 57 of the Complaint is denied.

             58.         Paragraph 58 of the Complaint is denied.

                                     Count VIII: Violation by Florida Private Sector
                                         Whistleblower’s Act, Section 448.102

             59.         The Defendants reassert their responses to paragraphs 1 through 18 of the

  Complaint.

             60.         Paragraph 60 of the Complaint is denied.

             61.         Paragraph 61 of the Complaint is denied.

             62.         Paragraph 62 of the Complaint is denied.

             63.         Paragraph 63 of the Complaint is denied as phrased.

             64.         Paragraph 64 of the Complaint is denied.

             65.         Paragraph 65 of the Complaint is denied.

             66.         Paragraph 66 of the Complaint is denied.

             67.         Paragraph 67 of the Complaint is denied.

             68.         All allegations in the Complaint that are not expressly admitted herein are denied.

             69.         As a First Affirmative Defense, the Defendants state that any alleged overtime by

  the Plaintiff spent on the job in excess of Plaintiff’s work week was de minimis as defined under

  the Fair Labor Standards Act 29 U.S.C. § 207(a)(1), and therefore, Plaintiff is not entitled to

  compensation.

             70.         As a Second Affirmative Defense, the Defendants state that if Plaintiff proves that

  Defendants acted in violation of the FLSA, either by action or omission, which is denied, such

  action or omission was not willful or reckless, but rather was in good faith, and based on a

  reasonable belief that such action or omission was not in violation of the FLSA. Thus, Plaintiff’s

  claim is therefore limited to two years, not three years.
                                                                      Page 5
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 6 of 8




             71.         As a Third Affirmative Defense, the Defendants state that Plaintiff’s claims arising

  more than two years prior to the date of the filing of the Complaint are barred by the statute of

  limitations as defined in the Portal-to-Portal Act 29 U.S.C. § 255. Defendants further state that

  Plaintiff’s claims are barred, as the acts or omissions complained of were done in good faith and

  the Defendants were acting in good faith in reliance on and conformity with the Portal-to-Portal

  Act, 29 U.S.C. § 255.

             72.         As a Fourth Affirmative Defense, the Defendants state that at all or at certain times

  material hereto, Plaintiff was an exempt salaried employee who was not eligible for overtime

  consideration.

             73.         As a Fifth Affirmative Defense, the Defendants state that Plaintiff is not entitled to

  compensation for “preliminary or postliminary activities” in accordance with the Portal-to-Portal

  Act, 29 U.S.C. § 254.

             74.         As a Sixth Affirmative Defense, the Defendants state that if Plaintiff is entitled to

  any additional wages, which Defendants expressly deny, he is only entitled to receive half time

  pay for any overtime hours because he was paid for all hours worked.

             75.         As a Seventh Affirmative Defense, the Defendants state that if Plaintiff proves that

  Defendants acted in violation of the FLSA, either by action or omission, such action or omission

  was not willful or reckless, but rather was in good faith, and based on a reasonable belief that such

  action or omission was not in violation of the FLSA. Defendants accordingly request this Court,

  in the exercise of its discretion, not make an award of liquidated damages to Plaintiff, should any

  omission have occurred.

             76.         As an Eighth Affirmative Defense, the Defendants state that Plaintiff’s claims are

  barred by the doctrines of estoppel and/or estoppel by silence in that Plaintiff failed to accurately




                                                                      Page 6
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 7 of 8




  report hours allegedly worked and/or Defendants were unaware that Plaintiff worked the hours

  claimed.

             77.         As a Ninth Affirmative Defense, the Defendants state that the regular rate cannot

  be computed based upon periods of time during which he performed no work, including breaks,

  exempted travel, vacation and/or sick leave, worker’s compensation leave, or were otherwise

  absent from the workplace during that week, including during holidays, missing meetings and

  other functions attended voluntarily.

             78.         As a Tenth Affirmative Defense, the Defendants state that Plaintiff is precluded

  from recovery as he failed to report or object to any alleged or perceived shortfall in his pay prior

  to the filing of this suit.

             79.         The Defendants request trial by jury of all issues so triable.

             WHEREFORE, the Defendants, JVA Engineering Contract, Inc., a Florida Profit

  Corporation and Jose Alvarez, individually, demand Judgment against the Plaintiff for costs and

  all other damages which this Court deems just and equitable and further demands a trial by jury of

  all issues so triable as of right by jury.




                                                                      Page 7
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 5 Entered on FLSD Docket 05/08/2019 Page 8 of 8




                                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 8th day of May 2019, a true and correct copy of the

  foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which

  will send notice of electronic filing to all counsel of record.

                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   Counsel for Defendants JVA Engineering Contract,
                                                                   Inc., a Florida Profit Corporation, and Jose Alvarez,
                                                                   Cole, Scott & Kissane Building
                                                                   9150 South Dadeland Boulevard, Suite 1400
                                                                   Miami, Florida 33156
                                                                   Telephone (305) 350-5338
                                                                   Facsimile (305) 373-2294
                                                                   Primary e-mail: edward.polk@csklegal.com
                                                                   Secondary e-mail: michael.logan@csklegal.com


                                                          By:
                                                                   s/ Edward S. Polk
                                                                   EDWARD S. POLK
                                                                   Florida Bar No.: 239860
                                                                   MICHAEL P.G. LOGAN
                                                                   Florida Bar No.: 0301467
  2064.0051-00/9668971




                                                                      Page 8
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
